FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               November 29, 2011
                    UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 AGGIE JOE GALLEGOS,

               Plaintiff - Appellant,                   No. 11-2112
          v.                                         (D. New Mexico)
 BYRON ECONOMIDY; JAY                      (D.C. No. 1:09-CV-00298-ACT-WDS)
 SCHWARTZ; ZAK COTTRELL;
 DON PIATT; ERIC MARTINEZ,
 individually and in their official
 capacities as Officers of the
 Albuquerque Police Department,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff and appellant Aggie Joe Gallegos, a state prisoner proceeding pro

se, appeals the dismissal of his civil rights action brought against various

Albuquerque police officers and other officials in connection with Mr. Gallegos’s

arrest in 2007. We affirm. 1



                                 BACKGROUND

      On March 28, 2007, Mr. Gallegos was riding his bicycle in Albuquerque,

New Mexico, when he rode past a stop sign without stopping. Albuquerque

police officer and defendant Byron Economidy was on patrol and, upon observing

Mr. Gallegos go through the stop sign, he engaged his emergency lights and

equipment in an attempt to stop Mr. Gallegos. Mr. Gallegos got off his bicycle

and talked to Officer Economidy. Not surprisingly, at this point the parties

diverge in their accounts of the ensuing events.

       According to the officer, Mr. Gallegos hopped back on his bicycle and

rode off, with Officer Economidy chasing behind. Mr. Gallegos then abandoned

his bicycle and began running away from the officer. While running, he threw

things out of his pockets and ignored commands to stop running. Other police

      1
        Our grasp of the basic facts of this case was hampered by the fact that the
defendants did not file a brief in our court, nor did they file any pleadings in the
district court. We accordingly have had to discern what happened from Mr.
Gallegos’s own pro se pleadings and the other items in the record.
       We also note that the question of the timeliness of Mr. Gallegos’s appeal
was referred to us, as the merits panel. There is sufficient evidence that Mr.
Gallegos timely filed his appeal, so we have jurisdiction over this appeal.

                                         -2-
vehicles began arriving on the scene to assist Officer Economidy. Mr. Gallegos

evidently turned to face Officer Economidy and ran towards him. After a

struggle, the officer got Mr. Gallegos in a head lock. Mr. Gallegos began kicking

wildly as other officers tried to restrain him, and he was apparently struck by a

baton and “tased” on his back by a taser gun.

      Mr. Gallegos claims that he did not attempt to flee, but, rather, that the

officers used excessive force, including tasering him in his back, in order to

subdue him for a minor infraction of the law. He alleges that he was “physically

and psychologically brutalized” by the defendant police officers. R. Vol. 1 at

118. In any event, Mr. Gallegos was treated at a local hospital for cuts and

scrapes and a cut on his head, although he evidently did not miss work or incur

any medical bills for his injuries. Mr. Gallegos was charged with a variety of

felonies, and ultimately pled guilty to possession of cocaine and resisting arrest.

      Mr. Gallegos brought this action pursuant to 42 U.S.C. § 1983 against the

five police officers involved in his arrest, as well as the police chief, the mayor of

Albuquerque and the City of Albuquerque itself. 2 They were all sued in their

individual and official capacities. Mr. Gallegos argued that the police officers

used excessive force amounting to physical and psychological torture, that the

City of Albuquerque had a policy of using excessive force, and that the

      2
       The named defendants were police officers Byron Economidy, Jay
Schwartz, Zak Cottrell, Don Piatt, Sean Kenny and Eric Martinez; Mayor
Martin J. Chavez; Police Chief Ray Schultz; and the City of Albuquerque.

                                          -3-
defendants engaged in malicious prosecution. He sought compensatory damages

from all the defendants and punitive damages from the six police officers.

      In an August 26, 2010, stipulation, Mr. Gallegos dismissed with prejudice

all claims against defendants Chavez, Schultz and the City of Albuquerque. In a

May 4, 2011, order, the magistrate judge to whom the case had been referred

entered judgment as a matter of law in favor of defendant Martinez. Mr. Gallegos

did not object to that decision. In a May 6, 2011, judgment, following a two-day

jury trial, judgment was entered in favor of the remaining defendants.

Mr. Gallegos appeals.



                                  DISCUSSION

      Mr. Gallegos argues that he was restrained in shackles in front of the jury,

thereby causing him prejudice. He claims this rendered his trial fundamentally

unfair. Mr. Gallegos also alleges that “inconsistencies of defendant officers

proves plaintiff’s case.” Appellant’s Br. at 9. He finally asserts that the “in-car

video of this beating was not provided as defense” and therefore caused a

violation of the Fourteenth Amendment. Id.

      He provides no specifics or citations to the record or to relevant authorities

in support of these claims. While we could dismiss this appeal on that basis, 3 we

      3
       See Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1547 (10th Cir. 1995)
(refusing to consider an issue when a party failed to submit argument, cite case
                                                                     (continued...)

                                         -4-
elect to address the merits because of the state of the record regarding Mr.

Gallegos’s attempts to obtain documents relevant to these proceedings.

      Mr. Gallegos first argues that his appearance in shackles before the jury

caused him prejudice. We note, however, that in issuing its “Writ of Habeas

Corpus Ad Testificandum,” the district court directed the corrections facility to

ensure that Mr. Gallegos is “attired in appropriate civilian clothing . . . at all

times when he is in the presence of the jury, and shall not be subjected to chains,

shackles, handcuffs, or other visible signs of his prisoner status.” R. Vol. 1 at

237. It permitted the use of restraints not visible to the jury. Nothing in the

record suggests that this directive was not followed. Thus, we have no reason to

believe that the trial was conducted in direct contravention of this order.

      Mr. Gallegos next contends that inconsistent statements by the police

officers who testified for the defense undermined their credibility. However, as

an appellate court, it is not our role to review credibility determinations. See

United States v. Cooper, 654 F.3d 1104, 1124 (10th Cir. 2011).

      Finally, Mr. Gallegos argues that the police department should have given

him footage from the police squad car video camera that might have shed more

      3
        (...continued)
law, or point to the portions of the record supporting his argument). The fact that
Mr. Gallegos is pro se does not excuse him from compliance with the basic rules
of procedure. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994)
(“While we of course liberally construe pro se pleadings, an appellant’s pro se
status does not excuse the obligation of any litigant to comply with the
fundamental requirements of the Federal Rules of Civil and Appellate
Procedure.”).

                                           -5-
light on what happened. Mr. Gallegos fails to direct us to where in the record it

indicates that he made this request prior to trial. And our own review of the

record likewise fails to elucidate this point.



                                   CONCLUSION

      For the foregoing reasons, we AFFIRM the judgment entered by the district

court. We DENY Mr. Gallegos’s motion for leave to proceed in forma pauperis.

                                                 ENTERED FOR THE COURT

                                                 Stephen H. Anderson
                                                 Circuit Judge




                                          -6-